 Case 2:21-cv-00044-JRG Document 24 Filed 07/02/21 Page 1 of 3 PageID #: 232




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 STINGRAY IP SOLUTIONS, LLC,                       §
                                                   §
        Plaintiff,                                 §
                                                   §
 v.                                                §           C.A. No. 2:21-CV-00044-JRG
                                                   §
 SIGNIFY N.V.,                                     §
 SIGNIFY (CHINA) INVESTMENT CO.,                   §           JURY TRIAL DEMANDED
 LTD.,                                             §
 SIGNIFY HONG KONG LIMITED,                        §
 SIGNIFY NETHERLANDS B.V., and                     §
 SIGNIFY POLAND SP. Z.O.O.,                        §
                                                   §
         Defendants.                               §


                         PLAINTIFF’S NOTICE OF COMPLIANCE

       Pursuant to the Court’s Scheduling Order (Dkt. No. 18), Stingray IP Solutions, LLC

(“Stingray” or “Plaintiff”) files this Notice of Compliance hereby informing the Court that Plaintiff

served its P.R. 3-1 and 3-2 disclosure of asserted claims and infringement contentions on

Defendants on July 1, 2021, through counsel of record for Defendant Signify N.V. Service was

made via electronic mail. As of July 1, 2021, no counsel for remaining Defendants has yet made

an appearance in this case. Accordingly, Plaintiff also served the remaining Defendants via mail

at each Defendant’s foreign address, as well as the address for U.S. subsidiary Signify North

America Corporation.




                                                 -1-
Case 2:21-cv-00044-JRG Document 24 Filed 07/02/21 Page 2 of 3 PageID #: 233




Dated: July 2, 2021                       Respectfully submitted,
                                          /s/ Jeffrey R. Bragalone
                                          /s/ Wesley Hill (by permission)
                                          Jeffrey R. Bragalone (lead attorney)
                                          Texas Bar No. 02855775
                                          Terry A. Saad
                                          Texas Bar No. 24066015
                                          Marcus Benavides
                                          Texas Bar No. 24035574
                                          Hunter S. Palmer
                                          Texas Bar No. 24080748
                                          BRAGALONE OLEJKO SAAD PC
                                          2200 Ross Avenue
                                          Suite 4600W
                                          Dallas, TX 75201
                                          Tel: (214) 785-6670
                                          Fax: (214) 785-6680
                                          jbragalone@bosfirm.com
                                          tsaad@bosfirm.com
                                          mbenavides@bosfirm.com
                                          hpalmer@bosfirm.com

                                          Wesley Hill
                                          Texas Bar No. 24032294
                                          WARD, SMITH, & HILL, PLLC
                                          P.O. Box 1231
                                          Longview, TX 75606
                                          Tel: (903) 757-6400
                                          Fax: (903) 757-2323
                                          wh@wsfirm.com

                                          ATTORNEYS FOR PLAINTIFF
                                          STINGRAY IP SOLUTIONS, LLC




                                    -2-
 Case 2:21-cv-00044-JRG Document 24 Filed 07/02/21 Page 3 of 3 PageID #: 234




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document

was electronically filed with the clerk of the court for the U.S. District Court, Eastern District of

Texas, Marshall Division, on July 2, 2021, to be served via the Court’s electronic filing system

upon all counsel of record.

                                                      /s/ Hunter S. Palmer




                                                -3-
